                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION


UNITED STATES OF AMERICA                            ) DOCKET NO.:  3:18-CR-338-RJC-DSC
                                                    )
      v.                                            ) ORDER FOR TRANSFER OF CUSTODY
                                                    )
CARDELL OLIVER CLARKE                               )
PID#: 0000476589                                    )



           THIS MATTER is before the Court on the Government's Corrected Motion, filed

 November 19, 2018, for the transfer of custody of Cardell Oliver Clarke, PID# 0000476589.

           The Court has carefully reviewed the Corrected Motion, and believes that good cause has

 been shown to justify the temporary transfer of custody of the Defendant from the United States

 Marshals Service to Postal Inspector Randy E. Berkland with the United States Postal Inspection

 Service, and/or another designated agent of the United States Postal Inspection Service. The

 transfer shall be subject to the following conditions:

           (1)    The United States Marshals Service shall allow the transfer of custody of Cardell

 Oliver Clarke to Postal Inspector Randy E. Berkland on Monday, November 26, 2018, during the

 time period from 8:00 a.m. to 5:00 p.m.

           (2)    Custody of the Defendant may be given to Postal Inspector Randy Berkland, and/or

 another designated agent of the United States Postal Inspection Service provided at least one other

 law enforcement agent is present when the Defendant is transported. The United States Marshals

 Service shall not turn over custody of the Defendant unless an agent of the United States Postal

 Inspection Service and/or another designated agent is present.
       (3)     When the Defendant is picked up at the Mecklenburg County Jail Central, agents

shall use the same security and restraints as used by the United States Marshals Service when

transporting a prisoner; i.e., the Defendant shall be placed in handcuffs and leg shackles whenever

being transported.

       (4)     The only location that the Defendant is to be transported shall be to the United

States Postal Inspection Service office in Charlotte, North Carolina.      At no time should the

Defendant be in any other location other than when being transported to and from the Mecklenburg

County Jail Central. There will be no exceptions to this provision without written motion and a

corresponding written order.

       SO ORDERED.

                                   Signed: November 19, 2018
